Case 1:21-cv-01009-DNH-ML Document 16-4 Filed 09/22/21 Page 1 of 3




          Exhibit D
               Case 1:21-cv-01009-DNH-ML Document 16-4 Filed 09/22/21 Page 2 of 3
SEEN ON AIR     Find more details about upcoming events here.
                                                                                    72°
BUFFALO     | SEPTEMBER 22, 2021                                                     LOG IN




(AP Photo)

  CORONAVIRUS


 Uni­versity at Buffalo re­searchers taking a closer look at the delta variant

   BY REVATHI JANASWAMY | BUFFALO
   PUBLISHED 9:13 PM ET AUG. 13, 2021




 BUFFALO, N.Y. — The COVID-19 pandemic has taken many twists and turns over the
 past few months due to different variants, with the delta variant now the current
 dominant strain.
 Researchers at the University at Buffalo say nearly all Western New Yorkers who have
 tested positive for COVID-19 in the last month have come in contact with the delta
 variant.
 “The delta variant is very much in Western New York," Jennifer Surtees, associate
 professor of biochemistry at University at Buffalo, said.
           Case 1:21-cv-01009-DNH-ML Document 16-4 Filed 09/22/21 Page 3 of 3
 Surtees is part of a research team at UB that has been studying COVID-19. The team
                                                                                    72°
 has been sequencing the genome, or reading the instructions, of the positive samples
 of the virus.
BUFFALO         She says
          | SEPTEMBER        in May, only 1% of cases the team sequenced were delta
                      22, 2021                                                       LOG IN

 variant.
"In July, 97%, or 29 out of 30 samples that we’ve sequenced, are the delta variant,"
Surtees said.
The goal is to understand the virus’ genetic fingerprint. Surtees says this data shows
just how transmissible the delta variant is, which has made it the current dominant
variant.
When you are infected with the delta variant, you have about 1,000 more virus in your
body as you would have had with the original version of SARS-CoV-2.
Surtees says looking at the virus’ past can help predict its future. There was only one
case Surtees and her team sequenced in July that was not of the delta variant. It is a
variant called B. 1621. She says it has a number of mutations that are concerning that
are in common with other variants.
"So it’s one that we don’t have a lot of data for, but it’s one that we’re definitely
keeping an eye on," Surtees said.
Surtees stresses that getting vaccinated, socially distancing and wearing masks are
all ways to prevent getting infected, preventing mutations from occurring inside the
body and variants from forming.
Researchers will sequence 100 more samples this coming week.

YOU MAY ALSO BE INTERESTED IN




 SPORTS
